
	

113 HCON 115 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring civil rights workers Andrew Goodman, James Chaney, and Michael Schwerner, and the “Freedom Summer” of 1964, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. CON. RES. 115
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. David Scott of Georgia (for himself, Mr. Carson of Indiana, Ms. Lee of California, Mr. Hinojosa, Ms. Norton, Ms. Sewell of Alabama, Mr. Grijalva, Ms. Chu, Mr. Scott of Virginia, Ms. Kelly of Illinois, Mr. Meeks, Mr. McGovern, Mr. Fattah, Ms. Brown of Florida, Ms. Clarke of New York, Mr. Jeffries, and Mr. Veasey) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the United States Postal Service should issue a commemorative
			 postage stamp honoring civil rights workers Andrew Goodman, James Chaney,
			 and Michael Schwerner, and the Freedom Summer of 1964, and that the Citizens’ Stamp Advisory Committee should recommend to the Postmaster
			 General that such a stamp be issued.
	
	
		Whereas Freedom Summer was a campaign in Mississippi to register African-American voters during the summer of 1964;
		Whereas in 1964, most Black voters were disenfranchised by law or practice in Mississippi;
		Whereas this voting rights initiative was led by the Student Nonviolent Coordinating Committee
			 (SNCC), with the support of the Council of Federated Organizations (COFO),
			 which included the National Association for the Advancement of Colored
			 People (NAACP), the Congress of Racial Equality (CORE), and the Southern
			 Christian Leadership Conference (SCLC);
		Whereas thousands of students and activists participated in two-week orientation sessions in
			 preparation for the voter registration drive in Mississippi;
		Whereas in 1962, at 6.7 percent of the State’s Black population, Mississippi had one of the lowest
			 percentages of Black registered voters in the country;
		Whereas three civil rights volunteers lost their lives in their attempts to secure voting rights
			 for Blacks;
		Whereas Andrew Goodman was a White 20-year-old anthropology major from Queens College who
			 volunteered for the Freedom Summer project;
		Whereas James Chaney was a 21-year-old African-American from Meridian, Mississippi, who became a
			 civil rights activist, joining the Congress of Racial Equality (CORE) in
			 1963 to work on voter registration and education;
		Whereas Michael Mickey Schwerner was a 24-year-old White man from Brooklyn, New York, who was a CORE field secretary in
			 Mississippi and a veteran of the civil rights movement;
		Whereas on the morning of June 21, 1964, the three men left the CORE office in Meridian,
			 Mississippi, and set out for Longdale, Mississippi, where they were to
			 investigate the recent burning of the Mount Zion Methodist Church, a Black
			 church that had been functioning as a Freedom School for education and
			 voter registration;
		Whereas the three civil rights workers were beaten, shot, and killed by members of the Ku Klux
			 Klan;
		Whereas the national uproar in response to these brave men’s deaths helped raise the political
			 capital necessary to bring about passage of the Voting Rights Act of 1965;
			 and
		Whereas Andrew Goodman, James Chaney, and Michael Schwerner’s story will be told to millions of
			 Americans and their bravery will continue to inspire generations to come
			 through the issuance of a commemorative postage stamp: Now, therefore, be
			 it
	
		That it is the sense of Congress that—
			(1)a commemorative postage stamp should be issued by the United States Postal Service honoring civil
			 rights workers Andrew Goodman, James Chaney, and Michael Schwerner, and
			 the Freedom Summer of 1964;
			(2)the stamp honoring these three men should be based upon the Congress of Racial Equality (CORE)
			 poster from 1964, which was created by Danny Lyon, a prominent
			 photographer of the Civil Rights movement; and
			(3)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp
			 be issued.
			
